DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed May 18, 2021 in response to the Office Action of February 22, 2021, is acknowledged and has been entered. Claims 54-59, 61-70, 73, 74, 76, 79 are pending. Claim 61 is amended. The species of chromosome regions in claim 61 and the remaining species of therapeutic treatments have been rejoined for examination. Claims 54-59, 61-70, 73, 74, 76, 79 are currently being examined.

Priority
2.	It is noted that the instant application claims priority to provisional application 62/339007 filed 5/19/2006. The provisional application does not provide support for several gene silencing therapeutic treatments instantly claimed. There is no mention of D-aptamers, D-proteins, D-peptides, LNA monomers, siRNA, miRNA, RNAi, and compounds, proteins, enzymes, small molecules, or other molecules that cleave, destroy, chemically alter, or bind to  SCARS nucleotide sequences. Therefore, the priority date for claims 62-70 that encompass these limitations is the filing date of the instant application May 19, 2017.



Claim Objections
3.	Claim 70 is objected to because of the following informalities:  claim 70 recites “5600” after the end of the claim that appears to be a typo.  Appropriate correction is required.

4.	Claims 63 and 70 are objected to for being substantial duplicates. Applicant is advised that should claim 63 or 70 be found allowable, either claim will be objected to under 37 CFR 1.75  as being a substantial duplicate of the other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

5.	 Claim 61 is objected to because of the following informalities:  The word nonmalignant is spelled incorrectly twice.  Appropriate correction is required.


New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-the therapeutic treatment that reduces the expression of one or more SCARS sequences". It is noted that claim 70 depends from claim 61 that recites a therapeutic treatment that silences one or more SCARS sequences. There is insufficient antecedent basis for the limitation in claim 70. Examiner suggests using the same language to refer to the therapeutic treatment.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 56, 57, 59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 56, 57, 59 are depend from claim 61. Claim 61 is limited to therapeutic treatment that silences one or more SCARS nucleotide sequence listed in claim 61. Claims 56, 57, and 59 are outside the scope of the therapeutic treatment limited in claim 61 because they encompass therapies that act on the retrovirus, virus proteins, or expressed SCARs proteins, and do not encompass therapeutic treatments that function in gene silencing. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 58, 59, 61-70, 74, 76, 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method for treating cancer in a subject in need thereof, the method comprising detecting SCARS pathway activation caused by a transcriptionally active Stem Cell-Associated Retroviruses (SCARs) locus or a plurality a therapeutic treatment that silences one or more SCARs sequences selected from the group consisting of the sequence on chromosome 3 beginning at 185563515 and ending at 185570759…the sequence on chromosome 10 beginning at 139120 and ending at 1396765…”
The dependent claims further define and limit the therapeutic treatment that silences one or more SCARS sequences to or as:
Antisense therapy directed against the transcriptionally active elements of activated SCARs pathway (claim 58);
Immunotherapy
Compound that binds to a SCARs RNA sequence or sequences corresponding to  the expressed SCARs locus or loci to prevent the expressed SCARs sequences or sequences from acting to stimulate tumor growth and/or metastasis (claim 62);
D-aptamers (claims 63 and 70);
oligonucleotides comprising one or more LNA monomers (claims 63 and 70);
Protein, D-protein, D-peptide, construct comprised of or including non-naturally occurring amino acids (claim 64);
Small molecule with binding affinity to a SCARs sequence or sequences corresponding to expressed SCARs locus or loci (claim 65);
Compound that cleaves, destroys, or damages a SCARs RNA sequence or sequences (claims 66);
Enzyme, enzyme fragments, or other molecule that cleaves a SCARs sequence or sequences corresponding to expressed SCARs locus or loci (claim 67);
Compound that is chemically or enzymatically active in a manner that alters the binding surfaces of a SCARs sequence or sequences (claim 68);
Compound that binds to the DNA encoding a SCARs RNA sequence or sequences corresponding to the expressed SCARs locus or loci to prevent the expression of that SCARs sequence or sequences and thus 
Thus, the claims identify the therapeutic treatments by function only, wherein the function is to: 
treat cancer;
silence one or more SCARs sequences;
act as antisense specifically against the transcriptionally active elements of activated SCARs pathway that are not identified (which are active and what are the sequences?);
act as immunotherapy against one or more proteins or peptides encoded by one or more of the genes in the SCARs locus or loci;
have binding affinity to a SCARs sequence or sequences corresponding to expressed SCARs locus or loci;
cleave, destroy, or damage a SCARs RNA sequence or sequences;
be chemically or enzymatically active in a manner that alters the binding surfaces of a SCARs sequence or sequences; and/or
bind to the DNA encoding a SCARs RNA sequence or sequences corresponding to the expressed SCARs locus or loci to prevent the expression of that SCARs sequence or sequences and thus preventing the SCARs sequence or sequences from acting to stimulate tumor growth and/or metastasis.
No therapeutic treatment structure is recited. No antisense sequence against transcriptionally active elements of activated SCARs pathway or identification of which 
The specification discloses that genes in FIG19A and B may be overexpressed in cancers by SCARS pathway activation, and these genes may be located on one of the chromosomes claimed. The instant claims list SCARs sequence from Figures 20A-C, 21B and 21C. The instant specification discloses with regards to these Figures and sequences:
FIG. 20A: HERVH-loci manifesting the most significant activation at the zygote stage of human embryogenesis. Related to FIGS. 2A-2M.
FIG. 20B HERVK-; HERVH-; and other SCARs loci manifesting the most significant activation at the zygote stage of human embryogenesis. Related to FIGS. 2A-2M.
FIG. 20C: SCARs sequences implicated in the human embryogenesis and development of pathological conditions in human subjects.
FIGS. 21A-21C are tables that disclose the following:
FIG. 21A: 64 HERV1 human-specific chimeric transcripts (Bonobo & Chimp alignments failures).
FIG. 21B is a table.
FIG. 21C is a table.
With regards to therapeutic treatment, the only relevant disclosure is:
[0333] PARAGRAPH 53: A method of treating cancer, comprising: detecting a molecular signal(s) of SCAR's pathway activation in a subject diagnosed with cancer; generating a user-specific therapeutic treatment targeted to activated SCAR's loci 
[0334] PARAGRAPH 54: The method of according to PARAGRAPH 53, wherein the user-specific therapeutic treatment its based on genome editing, including but not limited to CRISPR/Cas9 complex-mediated genome editing, to silence the defined genomic elements of the activated SCARs pathway.
[0335] PARAGRAPH 55: The method of according to PARAGRAPH 53, wherein the user-specific therapeutic treatment is based on genome editing, including but not limited to CRISPR/Cas9 complex-mediated genome editing, to activate the defined genomic elements of the activated SCARs pathway.
[0336] PARAGRAPH 56: The method of according to PARAGRAPH 53, wherein the user-specific therapeutic treatment is based on the application of Highly Active Anti-Retroviral Therapy (HAART).
[0337] PARAGRAPH 57: The method of according to PARAGRAPH 53, wherein the user-specific therapeutic treatment is based on administration of the antiretroviral drug, Raltegravir (RAL, Isentress, formerly MK-0518).
[0338] PARAGRAPH 58: The method of according to PARAGRAPH 53, wherein the user-specific therapeutic treatment is based on application of anti-sense therapy directed against transcriptionally active SCAR's loci and/or defined genomic elements of the activated SCARs pathway.
[0339] PARAGRAPH 59: The method of according to PARAGRAPH 53, wherein the user-specific therapeutic treatment is based on the application of targeted immunotherapy, including but not limited to antagonist antibodies or fragments thereof, agonist antibodies or fragments thereof, autologous cells, allogeneic cells, peptides, small molecules, signaling proteins or fragments thereof, or compositions containing two or more of the above and compositions containing in a single molecule or cellular therapy all or part of two or more of the above, directed against the proteins and/or peptides encoded by the activated SCARs sequences.
[0340] PARAGRAPH 60: A method of treating cancer where the methods of according to PARAGRAPHs 39-45 are used to enhance tumor infiltrating lymphocytes in tumors of treated subjects, either as a sole function or to augment the activity of anti-cancer modulators of the immune system.

Thus, the instant specification does not describe any exemplary compounds, enzymes, proteins, peptides, small molecules, other molecules, immunotherapies,  as claimed as listed above. The specification fails to disclose any structures or sequences required of the compounds, enzymes, proteins, peptides, small molecules, other molecules, immunotherapies, antibodies, oligonucleotides comprising one or more LNA monomers, D-aptamers, D-proteins, D-peptides, and constructs comprised of or including non-naturally occurring amino acids to possess the functions claimed.  The specification and claims fail to disclose or recite which sequences are transcriptionally active elements of activated SCARs that the antisense are directed against, therefore the sequence of the antisense is unknown.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative compounds, enzymes, proteins, peptides, small molecules, other molecules, immunotherapies, antibodies, oligonucleotides comprising one or more LNA monomers, D-aptamers, D-proteins, D-peptides, constructs comprised of or including non-naturally occurring amino acids and antisense that function as claimed and listed above, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A 
Although Applicants may argue that it is possible to screen for compounds, enzymes, proteins, peptides, small molecules, other molecules, immunotherapies, antibodies, oligonucleotides comprising one or more LNA monomers, D-aptamers, D-proteins, D-peptides, constructs comprised of or including non-naturally occurring amino acids and antisense that function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future treatments yet to be discovered that may function as claimed. The claimed SCARs sequences provide no information about the structure of a treatment that silences, binds to, destroys, or cleaves it, unless the treatment is a nucleic acid sequence that specifically hybridizes to the defined SCARs sequence.
In this case, the only factor present in the claims is a recitation treatment function as listed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary compound, 
Given the lack of representative examples to support the full scope of the claimed therapeutic treatments used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences/structures of the compounds, enzymes, proteins, peptides, small molecules, other molecules, immunotherapies, antibodies, oligonucleotides comprising one or more LNA monomers, D-aptamers, D-proteins, D-peptides, constructs comprised of or including non-naturally occurring amino acids and antisense that provide the cancer-treating, gene-silencing, and other claimed functions listed above, the present claims lack adequate written  Thus, the specification does not provide an adequate written description of compounds, enzymes, proteins, peptides, small molecules, other molecules, immunotherapies, antibodies, oligonucleotides comprising one or more LNA monomers, D-aptamers, D-proteins, D-peptides, constructs comprised of or including non-naturally occurring amino acids and antisense that is required to practice the claimed invention.  Since the specification fails to adequately describe the therapeutic treatment to which the claimed method uses, it also fails to adequately describe the method.



9.	Claims 54-59, 61-70, 73, 74, 76, 79  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, 
The claims are drawn to a method for treating cancer in a subject in need thereof, the method comprising detecting SCARS pathway activation caused by a transcriptionally active Stem Cell-Associated Retroviruses (SCARs) locus or a plurality of transcriptionally active SCARS loci in cancer cells obtained from the subject, wherein the method comprises detecting the expression of each of the genes in a set of human genes selected from (i) the set of 74 genes listed in Figure 19A, and (ii) the set of 55 genes listed in Figure 19B, or both; determining SCARs pathway activation in the cancer by a method comprising comparing the expression of each gene in the set genes in (i) and/or (ii) to a reference gene expression value which is the expression of each gene in nonmalignant somatic tissues, and determining a correlation coefficient for expression of the genes in the cancer and the nonmalignant somatic tissues wherein a positive correlation coefficient indicates no SCARS pathway activation and a negative correlation coefficient indicates SCARS pathway activation; and administering to the subject with SCARs pathway activation in the cancer a therapeutic treatment that silences one or more SCARS sequences selected from the group consisting of the sequence on chromosome 3 beginning at 185563515 and ending at 
(Point A) The claims broadly encompass administering a therapeutic treatment that silences any of the SCARs sequences on any of the chromosomes listed in claim 61 regardless of which genes measured in FIG 19A and 19B have differential expression levels from normal somatic tissue and contribute to a negative correlation coefficient. 
(Point B) The claims broadly encompass cancer treatment with any therapeutic that silences the claimed SCARs sequence. The structure and sequence of the administered therapeutic treatment is unknown, for the reasons set forth in the rejection under 35 U.S.C. 112(a) written description above, and undue experimentation would be required to make and predictably use the claimed therapeutic treatments to treat cancer or silence the claimed sequences.
(Regarding Point A): The specification does not disclose any working exemplary methods for treating cancer by practicing the claimed methods. The specification does not provide any predictable nexus between silencing one of the claimed SCARs sequences and the treatment of cancer utilizing any of the claimed therapeutic treatments and based on a detection of negative correlation coefficient in cancer cells. The specification examined gene expression differences between human oocytes untreated or treated with sh-HERV-H and list the genes differentially expressed in Figures 19A and 19B. With regards to Figures 19A and 19B, the specification discloses:


Thus, the instant specification analyzed human oocytes for differential gene expression in response to sh targeting HERV-H specifically. The effect of silencing any of the SCARs sequences instantly claimed on cancer cells and cancer treatment in a subject is unknown. The instant specification does not provide any predictable nexus between the silencing of any the claimed SCARs sequences and the treatment of cancer.
In relevant recent art, Deniz et al (Nature Communications, 2020, 11:3506, internet pages 1-14) teach identification of six endogenous retrovirus (ERV) families with acute myeloid leukemia (AML)-associated enhancer chromatin signatures that are enriched in binding of key regulators of hematopoieisis and AML pathogenesis. Deniz et al used both locus-specific and genetic editing and simultaneous epigenetic silencing of multiple ERVs to demonstrate that ERV deregulation can directly alter the expression of adjacent genes in AML (abstract). Deniz et al analyzed 32 AML patient samples and identified LTRs from ERVs: LTR2B, LTR2C, LTR5B, LTR5_Hs, LTR12C and LTR13A (p. 2, col. 2). Deniz et al utilized CRISPR/Cas9 to silence the LTR2B family specifically. 
Discussion (p. 11):
Here, we demonstrate that particular ERVs are used as regulatory elements to activate gene expression in AML, which may be exploited by cancer cells to help drive disease phenotypes and cancer progression. Many of these ERVs are also active in 

It had been previously postulated that the epigenetically relaxed state of cancer cells provides a window of opportunity for ERV activation, triggering their intrinsic regulatory capacity. However, to the best of our knowledge, all examples to date supporting this hypothesis have involved activation of cryptic promoters to drive expression of adjacent genes24,27. Whilst we uncovered some examples of chimeric transcripts starting from ERVs in AML (e.g., LTR2C-SAGE1 and LTR2B-RHEX), which are not present in differentiated myeloid cells, our analyses suggest that active A-DARs mainly harbour chromatin signatures of enhancers.
We identified multiple ERV elements with strong evidence supporting their role as bona fide gene regulators: (1) we found striking correlations between differential chromatin accessibility at 20 ERVs and the expression of nearby genes, some of which have been linked to AML prognosis (Fig. 1e, f), (2) CRISPR-mediated genetic editing experiments revealed an additional 5 ERVs that act as enhancers in leukaemia cells (Fig. 4, Supplementary Fig. 8E, Fig. 6) and (3) CRISPRi identified another 13 different elements whose epigenetic silencing led to the downregulation of nearby genes (Supplementary Data 7). A more exhaustive search would likely have revealed additional regulatory elements, namely via epigenetic silencing of other ERV families. Moreover, given the heterogeneity of the disease, inclusion of additional primary AML data or a focus on specific AML subtypes may have uncovered other ERV families/loci of interest.
Despite the growing evidence that ERVs can act as regulatory elements in different cancers, there are limited examples for their inappropriate activation contributing to oncogenesis, a term coined as onco-exaptation. The term has been frequently used to describe the gain of regulatory activity at TEs in cancer. Our view is that, similar to the term exaptation, onco-exaptation requires that this new regulatory activity provides the cancer cell with a selective advantage. Strong demonstrations of such adaptive roles are scarce. Notably, the Wang lab recently showed that an AluJb element acts as an oncogenic promoter to drive LIN28B expression and tumour progression in lung cancer. In our study, we identified an LTR2 element, the genetic and epigenetic perturbation of which suppressed cell growth and induced apoptosis of leukaemia cell lines by altering lipid-related APOC1 expression. Despite the striking cellular phenotype in cell lines, APOC1 or APOE expression demonstrate significantly lower overall survival rate. A considerably larger number of patients would be necessary to confirm this finding, although independent datasets have led to similar observations in colorectal and pancreatic cancer. APOC1 is also activated in monocyte-to-macrophage differentiation, raising the possibility that APOC1-LTR2 may play other roles in haematopoiesis outside of AML.
Given their repetitive nature, one intriguing question is why particular ERVs within a family are recurrently activated in AML to drive nearby gene expression, yet the majority of them are functionally neutral. One explanation lies in the nature of inter- and intra-cellular epigenetic heterogeneity that increases during malignancy formation. This gives rise to epigenetic activation of a set of ERVs, as proposed in the epigenetic evolution model. Accordingly, cells harbouring activated ERVs that drive oncogenes gain a selective advantage and increase in frequency during cancer evolution. Therefore, clonal expansion of these cells will enable the detection of oncogenic ERVs in a cell population. However, whether ERV activation contributes to cancer evolution or is simply a consequence of the molecular state of cancer remains a matter of debate.
Finally, younger ERVs such as LTR5_Hs are structurally polymorphic within the human population , adding another layer of genetic variation. Regulatory ERVs may therefore foster genetic, epigenetic and transcriptional heterogeneity of the disease with potential to contribute to clinical outcomes. One significant consequence of the molecular heterogeneity of AML is the escape of resistant clones from treatment, resulting in high relapse rates. It will be therefore interesting to discover to which extent the ERV-derived heterogeneity contributes to inter-individual differences in response to AML therapies.
Our work reveals ERVs as potentially oncogenic enhancers in AML. These data highlight the significance of expanding the search for oncogene drivers to the repetitive part of the genome, which may pave the way for the development of novel prognostic and therapeutic approaches.
One cannot predictably or reasonably extrapolate the disclosure of the specification to the enablement of the claims. Discovery of genes in human oocytes having differential expression in the presence or absence of a short hairpin RNA  Deniz et al demonstrate that not all SCARs (ERV) sequences contribute to carcinogenesis and there is a need for “expanding the search for oncogene drivers to the repetitive part of the genome, which may pave the way for the development of novel prognostic and therapeutic approaches.” A high quantity of experimentation would be required to determine which of the claimed SCARs sequences is transcriptionally active, which 
(Regarding Point B): The specification does not disclose any working examples of making and using a therapeutic treatment that predictably functions to silence the claimed SCARs sequence(s) and treat cancer. The specification does not provide any exemplary treatments that silence the SCARs sequences in subjects having cancer cells with a negative correlation coefficient and predictably treat cancer. 
The instant specification examined gene expression differences between human oocytes untreated or treated with short hairpin RNA directed against HERV-H and list the genes differentially expressed in Figures 19A and 19B (see paragraph [0038] above). The specification does not demonstrate that short hairpin RNA directed against HERV-H induces cancer cell death or apoptosis in cancer cells having a negative correlation coefficient for the genes listed in Figures 19A or 19B. The specification does not demonstrate that short hairpin RNA directed against HERV-H treats cancer in subjects having cancer cells with a negative correlation coefficient as claimed. One cannot reasonably or predictably extrapolate the effects of a short hairpin RNA directed specifically against HERVH in human oocytes to the treatment of cancer and killing of cancer cells in vivo, and to the effects of any and all therapeutic treatments silencing any of SCARs sequences as claimed. Deniz et al demonstrate that in using CRISPR silencing, experimentation was required to maximize gene silencing by targeting the most conservative regions of the LTR2B family, wherein their guide RNAs for CRISPR 
Therefore, in view of the state of the art, the unpredictability in the art, the quantity of experimentation necessary, the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as claimed.

10.	All other objections and rejections recited in the Office Action mailed of February 22, 2021 are hereby withdrawn in view of amendments. Applicant’s arguments are not drawn to the new rejections above.


11.	Conclusion: No claim is allowed.



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Laura B Goddard/Primary Examiner, Art Unit 1642